               Case 3:16-cr-00462-CRB Document 589-3 Filed 07/17/19 Page 1 of 2


           1   KEKER, VAN NEST & PETERS LLP
               JOHN W. KEKER - # 49092
           2   jkeker@keker.com
               JAN NIELSEN LITTLE - # 100029
           3   jlittle@keker.com
               BROOK DOOLEY - # 230423
           4   bdooley@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               SUSHOVAN HUSSAIN
           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                              SAN FRANCISCO DIVISION
          11
               UNITED STATES OF AMERICA,                    Case No. 3:16-cr-00462-CRB
          12
                             Plaintiff,                     [PROPOSED] ORDER GRANTING
          13                                                DEFENDANT’S MOTION TO AMEND
                      v.                                    PARAGRAPH 85 OF DEFENDANT
          14                                                SUSHOVAN HUSSAIN’S PRESENTENCE
               SUSHOVAN HUSSAIN,                            INVESTIGATIVE REPORT WITH
          15                                                UPDATED FINANCIAL INFORMATION
                             Defendant.
          16                                                Judge:     Hon. Charles R. Breyer
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                    [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO AMEND PARAGRAPH 85 OF
                  DEFENDANT SUSHOVAN HUSSAIN’S PRESENTENCE INVESTIGATIVE REPORT WITH UPDATED
                                            FINANCIAL INFORMATION
                                             Case No. 3:16-cr-00462-CRB
1336262
               Case 3:16-cr-00462-CRB Document 589-3 Filed 07/17/19 Page 2 of 2


           1          The Court, having fully considered the papers and arguments presented by the parties,

           2   hereby GRANTS Defendant Sushovan Hussain’s Motion to Amend Paragraph 85 of Defendant

           3   Sushovan Hussain’s Presentence Investigative Report with Updated Financial Information (the

           4   “Motion”). Accordingly, Exhibit B to the Motion shall be included as an addendum to the PSR,

           5   see Dkt. 427, and shall be included when the PSR is transmitted to the Bureau of Prisons.

           6

           7

           8          IT IS SO ORDERED.

           9
                Dated: __________________
          10

          11
                                                                     HON. CHARLES R. BREYER
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28                                                    1
                     [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO AMEND PARAGRAPH 85 OF
                   DEFENDANT SUSHOVAN HUSSAIN’S PRESENTENCE INVESTIGATIVE REPORT WITH UPDATED
                                             FINANCIAL INFORMATION
                                              Case No. 3:16-cr-00462-CRB
1336262
